DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 01/08/2021 was entered.
Amended claims 137-148, 150-158 and 162 are pending in the present application.
Applicants elected previously with traverse of Group I, drawn to a method of gene editing to an apolipoprotein E (ApoE)-binding cell, a method for producing a genetically engineered liver cell and a method of administering a CRISPR-Cas complex to a liver cell using a lipid nanoparticle (LNP) composition of the present application.  Upon further consideration, the examiner rejoined the invention of Group II (a method of altering expression of a gene in a liver cell in a subject) with the elected invention of Group I.
Applicant further elected the following species:  (i) Lipid C; and (ii) the mRNA and the guide RNA nucleic acid are formulated in a single LNP composition. 
The traversal on Group restriction is on the ground(s) that both Group I and Group II recite methods of use of the LNP composition of Group III; and therefore it would not be undue burden on the examiner in examining all of Groups I-III simultaneously.  
Accordingly, claim 162 was withdrawn previously from further consideration because it is directed to non-elected invention of Group III.  Additionally, claims 139, 141, 154-156 and 158 were also withdrawn previously from further consideration because they are directed to non-elected species.  It is noting that the method of claim 158 does not require a Class 2 Cas mRNA and a guide RNA being formulated in a single LNP composition which is the elected species. 


Double Patenting
Applicant is advised that should claim 150 be found allowable, claim 157 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 137-138, 140, 142-148, 150-153 and 157 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because with respect to the elected Lipid C species the specification, while being enabling for:
in vivo comprising delivering to or contacting said cell via intravenous administering a Class2 Cas nuclease mRNA and a guide RNA nucleic acid being formulated as at least one lipid nanoparticle (LNP) composition comprising ionizable Lipid C, a helper lipid, a neutral lipid and a stealth lipid, wherein the Class 2 Cas nuclease mRNA is Cas9 nuclease mRNA or Cpf1 nuclease mRNA;
does not reasonably provide enablement for a method of gene editing or genetically engineering an apolipoprotein E (ApoE)-binding cell in vivo by delivering or contacting said cell with the LNP via any other route of administration as claimed broadly.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  This is a new ground of rejection necessitated by Applicant’s amendment. 
The factors to be considered in the determination of an enabling disclosure have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art and the breadth of the claims.  Ex parte Forman, (230 USPQ 546 (Bd Pat. Appl & Unt, 1986); In re Wands, 858 F.2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988)).
The instant specification is not enabled for the instant broadly claimed invention for the reasons discussed below.

1.   	The breadth of the claims 
in vivo (e.g., a liver cell or a hepatocyte in vivo) via any route of administration (e.g., topical, inhalation, intradermal, intraperitoneal, intrathecal administration and/or local administering into an eye, ear or lung) a Class 2 Cas nuclease mRNA and a guide RNA being formulated as at least one lipid nanoparticle (LNP) composition comprising Lipid C (elected species), a helper lipid, a neutral lipid and a stealth lipid, wherein the Class 2 Cas nuclease mRNA is Cas9 nuclease mRNA or Cpf1 nuclease mRNA.  

2.  	The state and the unpredictability of the prior art 
Before the effective filing date of the present application (03/30/2016), little was known about targeting (ApoE)-binding cells such as liver cells in vivo for gene editing or genetically engineering via any route of administration other than intravenous administration as evidenced at least by the teachings of Zhang et al (US 2014/0179770), Brito et al (WO 2015/095346) and Akinc et al (Molecular Therapy 18:1357-1364, 2010). Akinc et al already disclosed that lipid nanoparticles (LNPs) have proven to be highly efficient carriers of siRNAs to hepatocytes in vivo via intravenous injection; and demonstrated that apolipoprotein E (apoE) acts as an endogenous targeting ligand for ionizable LNPs such as the exemplary ionizable LNPs comprised of DLin-KC2-DMA, DSPC, cholesterol and PEG-DMG for hepatocellular uptake in both in vitro and in vivo (Abstract; section titled “In vivo activity of iLNP is ApoE dependent”; and Figs.1-2).  Moreover, the physiological art is already recognized as unpredictable (MPEP 2164.03). 
   
3.  	The amount of direction or guidance provided  
Apart from disclosing the use of CRISPR-Cas9 system in the form of lipid nanoparticles (LNPs) to edit hepatocytes in vivo via dosing the lateral tail vein of mice (see at least examples 1 and 4-12); the instant specification fails to provide sufficient guidance for a skilled in the art on how to edit and/or genetically modify an ApoE-binding cell or a liver cell in vivo via any other route of administration (e.g., topical, inhalation, intradermal, intraperitoneal, intrathecal administration and/or local administering into the eye, ear or lung) as claimed broadly.  It is unclear how the LNPs can be delivered to (ApoE)-binding cells such as liver cells in vivo in a sufficient amount via other routes of administration as claimed broadly to effect genetic editing or genetic engineering liver cells, particularly the instant specification stated clearly “In the absence of any serum, no editing was detected by T7E1 assay for any LNP tested (data not shown).  However, when LNPs were incubated with 3% mouse serum prior to transfection, LNPs were taken up by the hepatocytes resulting in editing….These results suggest that ApoE present in the serum mediates LNP uptake in hepatocytes” (paragraph [0239]).  Brito et al demonstrated a significant reduction of leptin expression (at least 2-fold lower and up to 10-fold lower) following subcutaneous injection of encapsulated leptin mRNA in various separate ionizable cationic lipids in comparison with intravenous injection of the same compositions (page 256, Table 4).  Since the prior art before the effective filing date of the present application failed to provide sufficient guidance for the issue discussed above, it is incumbent upon the present application to do so. 
In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires:
That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.

Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQ2d 1662 Ex parte Maizel.).
Accordingly, due to the lack of sufficient guidance provided by the specification regarding to the issue set forth above, the unpredictability of the relevant physiological art, and the breadth of the instant claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 137-138, 140, 142-148, 150-153 and 157 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2014/0179770) in view of Brito et al (WO 2015/095346) and Akinc et al (Molecular Therapy 18:1357-1364, 2010).  This is a slightly modified rejection necessitated by Applicant’s amendment.
With respect to the elected species Lipid C, Zhang et al already taught at least methods for manipulation of sequences and/or activities of target sequences (e.g., editing or modifying a target site in a genomic locus of interest) in eukaryotic cells (e.g., liver cells) ex vivo or in vitro or in a subject using a CRISPR-Cas system (e.g., type II CRISPR-Cas system such as the CRISPR-Cas9 system) (see at least Abstract; Summary of the Invention; particularly paragraphs [0008]-[0010], [0020], [0026], [[0037]-[0038], [0223]-[0253], [0337]; and Fig. 1).  Zhang et al specifically contemplated PCSK9 (proprotein convertase subtilisin kexin 9) gene which is primarily expressed by the liver as a target for CRISPR, and PCS9K-targeted CRISPR may be formulated in a lipid particle and for example administered intravenously in humans with gain of function mutations in PCSK9 (paragraph [0337]).   Zhang et al stated explicitly “Any or all of the polynucleotide sequence encoding a CRISPR enzyme, guide sequence, tracr mate sequence or tracr sequence, may be RNA.  The polynucleotides encoding the sequence encoding a CRISPR enzyme, the guide sequence, tracr mate sequence or tracr sequence may be RNA and may be delivered via liposomes, nanoparticles, exosomes, microvesicles, or a gene-gun” (paragraph [0026]); ”To enhance expression and reduce toxicity, the CRISPR enzyme and/or guide RNA can be modified using pseudo-U or 5-Methyl-C. mRNA delivery methods are especially promising for liver delivery currently…CRISPR enzyme mRNA and guide RNA may be delivered simultaneously using nanoparticles or lipid envelopes” (paragraphs [0225]-[[0228]); “In another embodiment, lipid nanoparticles (LNPs) are contemplated.  In particular, an antitranstheretin small interfering RNA encapsulated in lipid nanoparticles (see, e.g., Coelho et al., N Engl J Med 2013; 369:819-29) may be applied to the CRISPR Cas system LNPs have been shown to be highly effective in delivering siRNAs to the liver (see, e.g., Tabemero et al., Cancer Discovery, April 2013, Vol. 3, No. 4, pages 363-470) and are therefore contemplated for delivering CRISPR Cas to the liver” (paragraphs [0236]-[0237]); and “Preparation of LNPs and CRISPR Cas encapsulation may be used/and or adapted from Rosin et al, Molecular Therapy, Vol. 19, no.12, pages 1286-2200, December 2011)….The specific CRISPR Cas RNA may be encapsulated in LNPs containing DLinDAP, DLinDMA, DLinK-DMA, and DLinKC2-DMA (cationic lipid:DSPC:CHOL:PEGS-DMG or PEG-C-DOMG at 40:10:40:10 molar ratios)…..The particle size for all three LNP systems may be about 70 nm in diameter” (paragraph [0239]).  Please note that DLinDAP, DLinDMA, DLinK-DMA and DLinKC2-DMA are ionizable cationic lipids (paragraphs [0238]) while DSPC is a neutral lipid, CHOL is a helper lipid, and PEGS-DMG ((3-o-[2’-(methoxypolyethyleneglycol 2000) succinoyl]-1,2-dimyristoyl-sn-glycol) or PEG-C-DOMG (R-3-[(w-methoxy-poly(ethylene glycol)2000) carbamoyl]—1,2-dimyristyloxlpropyl-3-amine) is a stealth lipid.   Zhang et al also taught that the CRISPR-Cas system may be administered in liposomes such as stable nucleic acid-lipid particles (SNALP) which have been proven to be effective delivery molecules to highly vascularized HepG2-derived liver tumors; and that the SNALP liposomes are about 80-100 nm in size and may be comprised of Cholesterol/D-Lin-DMA/DSPC/PEG-C-DMA in the 48:40:10:2 molar ratio (paragraphs [0269]-[0270]). Zhang et al also stated “FIG. 1 shows a schematic model of the CRISPR system.  The Cas9 nuclease from Streptococcus pyogenes (yellow) is targeted to genomic DNA by a synthetic guide RNA (sgRNA) consisting of a 20-nt guide sequence (blue) and a scaffold The guide sequence base-pairs with the DNA target (blue), directly upstream of a requisite 5’-NGG protospacer adjacent motif (PAM; magenta), and Cas9 mediates a double-stranded break (DSB)-3 bp upstream of the PAM (red triangle)” (paragraph [0086]); and “CRISPR enzyme mRNA and guide RNA might also be delivered separately….Alternatively, CRISPR enzyme mRNA and guide RNA can be administered together” (paragraphs [0327]-[0328]).
Zhang et al did not teach explicitly at least methods for manipulation of sequences of targeting sequences in liver cells using at least one lipid nanoparticle (LNP) composition comprising the ionizable Lipid C (2-((4-((3-(dimethylamino)propoxy)carbonyl)oxy)hexadecanoyl)oxy)propane-1,3-diyl(9Z,9’Z,12Z,12’Z)-bis(ocatadeca-9,12-dienoate), a helper lipid, a neutral lipid, and a stealth lipid; and wherein Cas9 nuclease mRNA and a guide RNA nucleic acid are formulated in the LNP composition. 
Before the effective filing date of the present application (03/30/2016),  Brito et al already taught a lipid nanoparticle with a diameter in a range of about 50-150 nm and comprised of a cationic lipid (e.g., Lipid C which is 2-((4-(((3-(dimethylamino)propoxy)carbonyl)oxy)hexadecanoyl)oxy)propane-1,3-diyl(9Z,9’Z,12Z,12’Z)-bis(octadeca-9,12-dienoate) at the 55-40 lipid molar ratio), a helper lipid (e.g., cholesterol or cholesterol hemisuccinate at the 55-40 lipid molar ratio), a neutral lipid (e.g., DSPC at the 15-5 lipid molar ratio), and a stealth lipid (e.g., S010, S024 or PEG-DMG at the 10-1 lipid molar ratio) to deliver biological active agents (e.g.,  RNA agents such as mRNA, siRNA) to cells and tissues, including to the liver and liver cells such as hepatocytes (Summary of the Invention; Example 80).  Please noting that Lipid C contains a tertiary amine head group, and therefore it is an ionizable cationic lipid.  Brito et al disclosed that the lipid nanoparticle further comprises DLinDMA, DSPC, a cholesterol, a PEGylated lipid, or a combination thereof (page 38, lines 12-15).  Brito et al also stated clearly “The present invention provides a cationic lipid scaffold that demonstrates enhanced efficacy along with lower toxicity (improved therapeutic index) as a result of lower sustained lipid levels in the relevant tissues, and for local delivery applications (eye, ear, skin, lung); delivery to muscle (i.m.), fat, or subcutaneous cells (s.c. dosing)” (page 3, lines 7-10).  Table 2 showed in-vitro encapsulation data for leptin mRNA and FVII siRNA with lipid nanoparticles containing Lipid C in example 80 display an encapsulation efficiency of 85% for FVII siRNA (pages 248-251).
Additionally, Akinc et al already disclosed that lipid nanoparticles (LNPs) have proven to be highly efficient carriers of siRNAs to hepatocytes in vivo via intravenous injection; and demonstrated that apolipoprotein E (apoE) acts as an endogenous targeting ligand for ionizable LNPs such as the exemplary ionizable LNPs comprised of DLin-KC2-DMA, DSPC, cholesterol and PEG-DMG for hepatocellular uptake in both in vitro and in vivo (Abstract; sections titled “ApoE enhances uptake of and gene silencing by iLNPs in vitro”, “In vivo activity of iLNP is ApoE dependent” and “iLNP and cLNP formulations”; and Figs.1-2).  Akinc et al also concluded “Both apoE-based endogenous and GalNAc-based exogenous targeting appear to be highly effective strategies for the delivery of iLNPs to liver” (last sentence of the Abstract).

effective filing date of the present application to modify the teachings of Zhang et al by also utilizing the disclosed lipid nanoparticles containing the Lipid C of Brito et al to encapsulate at least gRNA and CRISPR-Cas9 mRNA coupled with the endogenous targeting apoE for delivery to targeted liver cells and hepatocytes via intravenous injection for at least gene editing, in light of the teachings of Brito et al and Akinc et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Brito et al provided LNPs with a cationic lipid scaffold comprised of Lipid C that demonstrates enhanced efficacy along with lower toxicity (improved therapeutic index) to liver and liver cells such as hepatocytes; and Akinc et al demonstrated successfully that apolipoprotein E (apoE) acts as an endogenous targeting ligand for ionizable LNPs such as the exemplary ionizable LNPs comprised of DLin-KC2-DMA, DSPC, cholesterol and PEG-DMG for hepatocellular uptake in both in vitro and in vivo.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Zhang et al, Brito et al and Akinc et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
The modified methods resulting from the combined teachings of Zhang et al, Brito et al and Akinc et al are indistinguishable from and encompassed by the methods of the present application.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Response to Arguments
Applicants’ arguments related to the above rejection in the Amendment filed on 01/08/2021 (pages 11-16) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicants argued basically that currently amended method claims involve more than merely simple substitution of one known element for another to achieve predictable results and/or predictable efficiency.  Applicants even cited a partial statement “even in vitro editing efficiency was unpredictable and variable depending on cell types, targeted gene and/or transfection protocols” on page 8 in the Office Action dated 10/08/2020 to support Applicant’s assertion that substituting the LNPs of Brito into the methods of Zhang would not have predictably resulted in efficient methods of in vivo editing.  Accordingly, Applicants argued that an ordinary skill in the art would not have been able to arrive at the presently claimed invention with a reasonable expectation of success, particularly the references contain only “broad and general” guidelines and lack “sufficient direction or guidance”.  Specifically, Applicants argued that Brito reports that encapsulation efficiency did not follow any predictable pattern when substituting one payload for another as shown in Table 2 on page 249 demonstrating that the cationic lipid in Example 6 has encapsulating efficiency of 24% and 91.7% respectively for Leptin mRNA and siRNA FVII, while the cationic lipid in Example 10 has encapsulating efficiency of 88.4% and 89.9%, respectively for Leptin mRNA and siRNA FVII.  Additionally, Applicants argued that Brito only described one example of a lipid used to deliver mRNA in vivo (Table 4 on page 256); and this would not have been possible for a person of ordinary skill in the art to identify a pattern, particularly which of the lipid among Applicants argued that Zhang is not enabling for the use of LNP delivery systems.  Applicants further argued that for encapsulating mRNA addition of a single methylene group near the branching point of the lipid structure of example 6 resulted in more than four-fold increase in encapsulation efficiency (compare % mRNA encapsulation for cationic lipids in Examples 6 and 9), and based on this data Brito suggests that cationic lipid in Example 1 is superior to those in Examples 91 and 16.  Since Brito does not provide in vivo data using any of the claimed lipids nor does Brito describe delivery of CRISPR-Cas payloads using the claimed lipids, coupled with the unpredictability in the art between gene editing performance and the structure of lipids present in delivery systems for nucleic acids, an ordinary skill in the art would have no reasonable expectation of high editing efficiency in ApoE-binding cells or liver cells by employing LNPs comprising any of Lipids A-D based on the cited references.
First, the instant claims are directed to a method of gene editing or genetically engineering comprising delivering or contacting to an apolipoprotein E (ApoE)-binding cell in vivo (e.g., a liver cell or a hepatocyte in vivo) a Class 2 Cas nuclease mRNA and a guide RNA being formulated as at least one lipid nanoparticle (LNP) composition comprising Lipid C (elected species), a helper lipid, a neutral lipid and a stealth lipid, encapsulation efficiency of the composition ranges from about 70% to about 100%”, there is no requirement whatsoever for encapsulating efficiency in other claims, including independent claims 137 and 157.  None of the claims requires any particular gene editing efficiency.  
Second, the rationale for the above 103 rejection was not based merely on simple substitution of one known element for another to achieve predictable results.  As noted above, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Zhang et al by also utilizing the disclosed lipid nanoparticles containing the Lipid C of Brito et al to encapsulate at least gRNA and CRISPR-Cas9 mRNA coupled with the endogenous targeting apoE for delivery to targeted liver cells and hepatocytes via intravenous injection for at least gene editing with a reasonable expectation of success because Brito et al already provided LNPs with a cationic lipid scaffold comprised of Lipid C that demonstrates enhanced efficacy along with lower toxicity (improved therapeutic index) to liver and liver cells such as hepatocytes; and Akinc et al demonstrated successfully that apolipoprotein E (apoE) acts as an endogenous targeting ligand for ionizable LNPs such as the exemplary ionizable LNPs comprised of DLin-KC2-DMA, DSPC, cholesterol and PEG-DMG for hepatocellular uptake in both in vitro and in vivo.
Third, with respect to the partial statement in the Office Action dated 10/08/2020 that Applicants quoted, it is apparent that Applicants took the partial statement out of context.  The partial statement is part of a paragraph referencing before the effective filing nothing was known about attaining at least 80% editing efficiency for any gene locus in any cell in vivo via the use of a CRISPR-Cas9 system which was encompassed by dependent claim 149, now cancelled.  None of the pending claims requires any particular editing efficiency.
Fourth, with respect to the issue that encapsulation efficiency in the Brito reference did not follow any predictable pattern when substituting one payload (e.g., mRNA) for another (siRNA) as shown in Table 2, the examiner notes that the cationic lipid compound in Examples 6 and 117-118 are outliers with low % encapsulation efficiency (5%-24%) for leptin mRNA among 66 tested cationic lipid compounds in Table 2, with the vast majority of the tested cationic lipid compounds with leptin mRNA encapsulation efficiency in the range of 88%-99% and similar encapsulation efficiency for siRNA FVII.  The ionizable cationic lipid in Example 80 (Lipid C) shown in Table 2 exhibits an 85.2% encapsulation efficiency for siRNA FVII but the encapsulation efficiency for leptin mRNA was not determined.  However, in Table 3 on pages 253-254, the cationic lipid in Example 80 (Lipid C) is shown to have an encapsulation efficiency of 85% for Fluc mRNA and 96.6% for mEPO mRNA.  Additionally, the cationic lipid in Example 80 (Lipid C) also exhibits 95% FVII knock-down following intravenous injection of encapsulated siRNA in mice (Table 4 on page 256).  Thus, there is no “unpredictability” whatsoever that the cationic lipid in Example 80 or Lipid C in encapsulating an mRNA payload such as mRNAs encoding a guide RNA and a Cas9 nuclease.  Please note that the standard under 35 U.S.C. 103 is a “reasonable” expectation of success.  Moreover, as already noted above apart from other pending claims do not require any particular encapsulation efficiency.
Fifth, Zhang et al stated explicitly “Any or all of the polynucleotide sequence encoding a CRISPR enzyme, guide sequence, tracr mate sequence or tracr sequence, may be RNA.  The polynucleotides encoding the sequence encoding a CRISPR enzyme, the guide sequence, tracr mate sequence or tracr sequence may be RNA and may be delivered via liposomes, nanoparticles, exosomes, microvesicles, or a gene-gun” (paragraph [0026]); “In another embodiment, lipid nanoparticles (LNPs) are contemplated.  In particular, an antitranstheretin small interfering RNA encapsulated in lipid nanoparticles (see, e.g., Coelho et al., N Engl J Med 2013; 369:819-29) may be applied to the CRISPR Cas system of the present invention….LNPs have been shown to be highly effective in delivering siRNAs to the liver (see, e.g., Tabemero et al., Cancer Discovery, April 2013, Vol. 3, No. 4, pages 363-470) and are therefore contemplated for delivering CRISPR Cas to the liver” (paragraphs [0236]-[0237]); and “Preparation of LNPs and CRISPR Cas encapsulation may be used/and or adapted from Rosin et al, Molecular Therapy, Vol. 19, no.12, pages 1286-2200, December 2011)….The specific CRISPR Cas RNA may be encapsulated in LNPs containing DLinDAP, DLinDMA, DLinK-DMA, and DLinKC2-DMA (cationic lipid:DSPC:CHOL:PEGS-DMG or PEG-C-DOMG at 40:10:40:10 molar ratios)…..The particle size for all three LNP systems may be about 70 nm in diameter” (paragraph [0239]).  Zhang et al also taught that the CRISPR-Cas system may be administered in liposomes such as stable nucleic acid-lipid particles (SNALP) which have been proven to be effective delivery molecules to highly vascularized HepG2-derived liver tumors; and that the SNALP liposomes are about 80-100 nm in size and may be comprised of Cholesterol/D-Lin-DMA/DSPC/PEG-C-DMA in the 48:40:10:2 molar ratio (paragraphs [0269]-[0270]).  There is no requirement whatsoever that the Zhang reference has to provide a working example of delivering CRISPR-Cas9 system in lipid nanoparticles for gene editing liver cells in vivo, so that the above disclosed teachings of Zhang et al are enabled.  Before the effective filing date of the present application (3/30/2016), at least Lee et al (US 10,626,393 with the effective filing date of 06/04/2015) already taught a pharmaceutical composition comprising lipid nanoparticles comprising CRISPR therapeutics (see Abstract; Brief Summary and issued claims 1-15).  Additionally, Byers et al (US 2016/0367638) already taught cationic lipid nanoparticles comprising modified synthetic messenger RNA encoding a leptin protein to be delivered to a subject with congenital leptin deficiency (Abstract and Summary of the Invention).
Sixth, there is no suggestion of any kind in the Brito reference that the cationic lipid in Example 1 is superior to those in Examples 91 and 16 as asserted by Applicants.  In Table 4 on page 256, Brito selected specifically the cationic lipid in Example 91 and Example 80 (Lipid C), and not the cationic lipid in Example 1, to knockdown FVII gene following intravenous injection of encapsulated siRNA in mice with comparable highly effective knockdown efficiency (97% and 95% knockdown, respectively).  Moreover, the cationic lipid in Example 80 (Lipid C) has been demonstrated having an encapsulation efficiency of 85% and 96.6% for Fluc mRNA and mEPO mRNA, respectively, in Table 3 on pages 252-253. 


Conclusions
 	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application 

/QUANG NGUYEN/Primary Examiner, Art Unit 1633